ORIGINAL                                                                                      10/14/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0342


                                          DA 20-0342
                                                                              FILED
  JEANNE JUDSON and LEE JUDSON,                                                OCT 1 4 2020
                                                                             Bowen Lireenwood
                                                                           Clerk of Supreme Court
               Petitioners and Appellees,                                     State ot Montana



        v.                                                             ORDER

  CONNIE JUDSON,

               Respondent and Appellant.


        Appellant Connie Judson has filed a Motion for an Extension ofTime within which
 to file her opening brief.
        IT IS HEREBY ORDERED that motion is GRANTED. Appellant's brief shall be
 filed on or before November 16, 2020.
        DATED this)           day of October, 2020.
                                                      For the Court,




                                                                   Chief Justice